Citation Nr: 1012863	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a low back 
disability. 

2.	Entitlement to service connection for a neck 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1974 in the Army National Guard, and from August 1975 to 
November 1983 in the Air Force.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied entitlement to the benefits 
sought. A February 2010 Travel Board hearing was held before 
the undersigned,         a transcript of which has been made 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that the current record does not adequately 
resolve the underlying issues of whether the claimed low 
back and neck disabilities are the result of incidents of 
the Veteran's service. A VA medical opinion has been 
obtained addressing the etiology of both low back and neck 
disorders, however, as explained below, the evidentiary 
basis for that opinion is deficient and a more comprehensive 
opinion must therefore be obtained. Under VA's duty to 
assist in the development of a claim, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if it is necessary to 
decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).

Service treatment history reflects that in October 1976, the 
Veteran underwent evaluation for a complaint of lower back 
problems, with back pain over the preceding two weeks. The 
assessment was of mild muscle strain. 

A March 1983 emergency care record indicates the Veteran 
presented with dull lower back pain over one week. Pain was 
localized to the left sacroiliac joint and non-radiating. 
The diagnosis was low back strain. The Veteran was seen 
again three days later for continued back pain. An x-ray 
revealed L5 spondylolysis with spondylolysthesis of L5 on 
S1. The assessment was of lower back pain secondary to L5-S1 
spondylolysis with Grade 1 spondylolysthesis. The Veteran 
was placed on a physical profile due to back strain.

On a July 1983 examination for purpose of separation the 
Veteran indicated that he had injured his back about two 
months ago, but he thought that he was now fine.

Meanwhile, regarding in-service neck symptomatology, a June 
1979 physical therapy consultation report indicates the 
Veteran had sustained a blunt blow to the neck, and 
complained of stiffness of the neck with accompanying 
headaches.          The provisional diagnosis was 
torticollis of the cervical region. An x-ray of the cervical 
spine that month showed no evidence of fracture or 
misalignment. 

In May 1980 the Veteran reported having had a "crick in the 
neck" for the previous four days. There was limited range of 
motion. The assessment was of neck pain. 
A September 1982 clinical record reflects a complaint of 
muscle pain. The Veteran indicated that while working on a 
car he had twisted and hurt his neck and shoulders. There 
was no tingling, numbness, fasciculation or weakness 
present.  The assessment was of muscle spasm. The July 1983 
separation physical is absent mention of diagnosed pathology 
or symptomatology involving the neck region. 

Following discharge from service, there are reports of 
monthly chiropractic treatment at a low back pain clinic 
dated from January 1985 onwards. The most commonly used 
categorization for such treatment is listed as 
"manipulation-lumbar flexion distraction," however other 
unspecified modalities are listed as well. According to 
available records, the treatment with this chiropractor 
continued              at least through July 1987. 

The July 1992 report of Dr. W.A., a private neurologist, 
indicates that the Veteran had been injured twice in the 
workplace, and was referred for evaluation neurologically of 
what appeared to be spasticity and possible spinal cord and 
nerve root injury. The initial injury was in 1987 when while 
working with a pallet jack, the Veteran had strained his 
neck and shoulder and was treated by a chiropractor with 
some relief and gradual improvement. The second injury was 
in July 1992 when once again while working with a pallet 
jack, the Veteran had the sudden onset of low back pain with 
intermittent pain into the left leg. The impression in 
relevant part was of lumbosacral radiculopathy involving the 
S1 roots acutely; probable C6 radiculopathy; and apparent C8 
or ulnar radiculopathy on the right side with some unusual 
features resulting in spasms. 

A July 1992 incident report the Veteran filed with his 
employer describes the accident that month in which he 
injured his back while trying to place a pallet jack on a 
loaded pallet. 

In September 1992, the Veteran underwent an anterior 
cervical diskectomy and vertebral fusion at C4-5, and C5-6. 
The initial impression was of cervical myelopathy secondary 
to boney stenosis and herniated nucleus pulposus at C4-5 and 
C5-6 with flattening of the spinal cord. The post-operative 
diagnoses remained that of cervical myelopathy.

As referenced in a November 1993 report from the Veteran's 
treating neurologist, the Veteran had undergone in August 
1993 a lumbar posterior interbody fusion procedure at L5-S1. 
The diagnosis was of both cervical and lumbar disc disease.

In June 2003, the Veteran underwent a diskogram at L4-5 for 
a herniated nucleus pulposus. 

The Veteran underwent a VA Compensation and Pension 
examination in December 2005 for his claimed neck and back 
conditions. The VA examiner indicated review of the claims 
file, including a detailed medical history review and 
summary of the service treatment history, and private 
outpatient and surgical history subsequent to service 
discharge. The examiner noted the Veteran provided a 
reported history of treatment by chiropractors for the neck 
and back prior to 1987, but observed that such treatment 
records were "not in the evidence of record." 

Following physical examination, the diagnosis of a neck 
condition was degenerative disk disease cervical spine, with 
acute herniated nucleus pulposus C4-C6, with radiculopathy, 
status post anterior cervical decompression and fusion, with 
documented residual cervical radiculopathy. 

For a back condition, the diagnosis was developmental 
variant lumbosacral junction, L5 spondylolysis, with acute 
lumbosacral herniated nucleus pulposus, lower extremity 
radiculopathy, status post posterior lumbar interbody fusion 
L5 through S1, with later re-exploration and revisions, 
decompression laminectomy and fusion L4 through S1, with 
documented residual lower extremity radiculopathy. 

The VA examiner's stated opinion was that there was no 
evidence of a causal relationship between post-service neck 
injury and episodes of treatment during      the Veteran's 
service. 

Also opined was there was no evidence of a causal 
relationship between post-service injuries of the lower back 
and the Veteran's service, nor was there evidence of 
aggravation beyond normal progression of the developmental 
variant lumbosacral junction by any incident of service. 

The VA examiner identified as the rationale for the stated 
opinions, first, that        in-service treatment for both 
back and neck conditions was limited during service, and 
that these conditions either were not noted or had resolved 
by the time of         the Veteran's separation examination. 
Next, the VA examiner observed that           "the initial 
documented episode subsequent to service for evaluation of 
either condition was for [an] on-the-job injury to the neck 
in July 1987 (nearly four years subsequent to service)." 

What is apparent from the preceding is that the VA examiner 
effectively ruled out a causal connection between lower back 
and neck conditions, and the Veteran's service, on the 
grounds of an overly limited medical history review. 
Contrary to what the examiner states, the clinical records 
of the Veteran's continued chiropractic treatment from 
January 1985 (less than two years from service discharge) 
onwards are on file. It is not immediately ascertainable 
whether the VA examiner's opinion would have differed if he 
had properly considered this additional evidence. However, 
it is clear that the ostensible lack of continuity of 
symptomatology from military separation up until 1987 was a 
pronounced factor in his rendering a negative opinion on the 
subject of etiology. There is therefore merit in having the 
VA examiner reconsider this case based upon the entire 
relevant medical history, inclusive of the Veteran's 
documented chiropractic treatment between 1985 and 1987. 

In providing the requested revised medical opinion, the VA 
examiner should also comprehensively address all pertinent 
theories of entitlement regarding service connection for a 
claimed low back condition, in particular. This includes a 
theory of in-service aggravation of pre-existing disability. 
The VA examiner's diagnosis was of developmental variant L5 
spondylolysis, indicating a low back disability that 
preceded entrance into military service. This 
notwithstanding, under applicable law, service connection 
remains available for a preexisting condition provided it 
was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153;           38 C.F.R. § 
3.306. The VA examiner should revisit the theory of 
potential                 in-service aggravation of a pre-
existing low back disability, in view of the complete 
evidentiary record showing relevant chiropractic treatment 
within a little over year after service discharge. Also, if 
there remains any portion of the Veteran's low back 
disability that is acquired and not developmental in origin, 
the VA examiner should so state, and clarify whether this 
condition has any direct causal connection to          the 
Veteran's service. 

Thus, for the reasons stated, a supplemental medical opinion 
should be obtained from the December 2005 VA examiner to 
more definitively resolve the etiology of the conditions 
claimed.  







Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the claims folder 
to the physician who conducted the 
December 2005 VA examination, to complete 
the following actions:

*	Provide a supplemental 
opinion as to whether it is at 
least as likely as not (i.e., 
50 percent or greater 
probability) that         the 
Veteran's current diagnosed 
neck condition is causally 
related to an incident of his 
service, taking into 
consideration all pertinent 
service and post-service 
medical history, including the 
reports of private chiropractic 
treatment between January 1985 
and July 1987, as well as 
indication of relevant post-
service intercurrent injuries.

*	Provide a supplemental 
opinion as to whether it is at 
least as likely as not that  
the Veteran had a low back 
disorder that            pre-
existed entrance into military 
service. If so, then indicate 
whether this disorder underwent 
aggravation therein (i.e., a 
permanent worsening in 
severity, not due to the 
natural disease process). If 
there         was no pre-
existing disability, or if 
there is a separate and 
distinguishable component of a 
low back disorder that is 
acquired rather than 
congenital, then indicate 
whether this disorder is 
directly related to the 
Veteran's service. The 
requested opinion should 
encompass a complete review of 
the file, including the reports 
of private chiropractic 
treatment between January 1985 
and July 1987, as well as 
indication of relevant post-
service intercurrent injuries.

*	In opining on the etiology 
of a low back disability, the 
VA examiner should also take 
into account the January 2009 
report of J.S., a private 
orthopedic surgeon, stating the 
opinion that the Veteran most 
likely had spondylolisethesis 
from an early age, which did 
not undergo aggravation until 
his July 1992 post-service 
work-related injury. 

A clear rationale should be stated for all 
conclusions reached. If the reviewing 
examiner deems examination and/or 
diagnostic testing of the Veteran to be 
necessary, such should be scheduled.

Provided that the December 2005 examiner 
is not available, or is no longer employed 
by VA, schedule          the Veteran for 
an examination by an examiner who      has 
not seen him previously, and that 
addresses the inquiries set forth above.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claims for entitlement to service 
connection for low back and neck 
conditions based upon all additional 
evidence received.           If the 
benefits sought on appeal are not granted,                  
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examination, is both critical and appreciated. The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim. 38 C.F.R. 
§ 3.655. 

(CONTINUED ON THE NEXT PAGE)












These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2009).


